Exhibit 10.5


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW.  THIS WARRANT AND
SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED, TRANSFERRED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE
SECURITIES ACT OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER THE
SECURITIES ACT.
 
SentiSearch, Inc.
 
Warrant for the Purchase of Common Stock
 
No. 2011-4
463,415 Shares



FOR VALUE RECEIVED, SentiSearch, Inc., a Delaware corporation (the “Company”),
hereby certifies that Joseph K. Pagano, or his designee or permitted assigns, is
entitled to purchase from the Company, at any time or from time to time
commencing on April 19, 2011 (the “Issuance Date”) and prior to 5:00 P.M., New
York City time, on April 19, 2016 (the “Exercise Period”), 463,415 fully paid
and non-assessable shares of common stock, $0.0001 par value per share, of the
Company for a purchase price per share of $0.41 (subject to adjustment at set
forth in Section 3), pursuant to that certain exchange agreement dated April 19,
2011 (the “Exchange Agreement”).  Hereinafter, (i) said common stock, $0.0001
par value per share, of the Company, are referred to as the “Common Stock”; (ii)
the Common Stock (subject to adjustment as set forth herein) purchasable
hereunder or under any other Warrant (as hereinafter defined) are referred to as
the “Warrant Shares”; (iii) the aggregate purchase price payable for the Warrant
Shares purchasable hereunder is referred to as the “Aggregate Warrant Price”;
(iv) the price payable (initially $0.41 per share subject to adjustment as set
forth herein) for each of the Warrant Shares hereunder is referred to as the
“Per Share Warrant Price”; (v) this Warrant, all similar Warrants issued on the
date hereof and all warrants hereafter issued in exchange or substitution for
this Warrant or such similar Warrants are referred to as the “Warrants”; and
(vi) the holder or their permitted or registered assigns of this Warrant is
referred to as the “Holder” and the holder of this Warrant and all other
Warrants and Warrant Shares are referred to as the “Holders” and Holders of more
than fifty percent (50%) of the Warrant Shares then issuable upon exercise of
then outstanding Warrants are referred to as the “Majority of the Holders”).
 
 This Warrant is one of the Warrants to purchase Common Stock issued pursuant to
the Exchange Agreement between the Company and the Holder named therein.  By
acceptance of this Warrant, the Holder agrees to comply with all applicable
provisions of the Exchange Agreement.  Defined terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Exchange
Agreement.
 
1.  Exercise of Warrant.
 
(a) This Warrant may be exercised in whole at any time, or in part from time to
time, by the Holder during the Exercise Period by the surrender of this Warrant
(with the exercise notice, in the form attached hereto (the “Exercise Notice”),
duly executed) at the address set forth in Section 7 hereof, together with
payment in immediately available funds of the Aggregate Warrant Price, or the
proportionate part thereof if this Warrant is exercised in part, with payment
for the Warrant Shares made by certified or official bank check payable to the
order of, or wire transfer of immediately available funds to, the Company.
 
 
 (b) If this Warrant is exercised in part, this Warrant must be exercised for a
number of whole shares of the Common Stock and the Holder is entitled to receive
a new Warrant covering the Warrant Shares that have not been exercised and
setting forth the proportionate part of the Aggregate Warrant Price applicable
to such Warrant Shares.  Upon surrender of this Warrant in connection with the
exercise of this Warrant pursuant to the terms hereof, the Company will (i)
issue a certificate or certificates in the name of the Holder for the largest
number of whole shares of the Common Stock to which the Holder shall be entitled
upon such exercise and, if this Warrant is exercised in whole, no fractional
shares of Common Stock are to be issued, but rather the number of shares of
Common Stock to which the Holder shall be entitled, shall be rounded up to the
nearest whole number, and (ii) deliver the other securities and properties
receivable upon the exercise of this Warrant, or the proportionate part thereof,
if this Warrant is exercised in part, pursuant to the provisions of this
Warrant.
 
 
1

--------------------------------------------------------------------------------

 
  
(c) This Warrant may also be exercised at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:
 

 
(A) =
the VWAP on the Trading Day immediately preceding the date of such election;

 

 
(B) =
the Exercise Price of this Warrant, as adjusted; and

 

 
(X) =
the number of Warrant Shares for which this Warrant is being exercised in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 
For purposes of this Warrant, “VWAP” means the volume weighted average price of
the Common Stock for the most recent period of 5 Trading Days on which the
Company’s Common Stock was quoted on the OTC Bulletin Board.


 “Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not listed or quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Over-the-Counter Bulletin Board (or any similar organization
or agency succeeding to its functions of reporting prices); provided, that in
the event that the Common Stock is not listed or quoted as set forth in (i) or
(ii) hereof, then Trading Day shall mean any day except Saturday, Sunday and any
day which is a federal legal holiday or a day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.  “Trading Market” means whichever of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin Board on which
the Common Stock is listed or quoted for trading on the date in question.
 
(d) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than ten (10) business days after the date the Exercise Notice is
delivered to the Company (the “Exercise Date”)) issue or cause to be issued and
cause to be delivered to or upon the written order of the Holder (together with
such other transfer documentation as may be reasonably requested by the Company)
and in such name or names as the Holder may designate (provided that, if a
registration statement including such Warrant Shares is not effective and the
Holder directs the Company to deliver a certificate for the Warrant Shares in a
name other than that of the Holder or an Affiliate of the Holder, it shall
deliver to the Company on the Exercise Date an opinion of counsel reasonably
satisfactory to the Company to the effect that the issuance of such Warrant
Shares in such other name may be made pursuant to an available exemption from
the registration requirements of the Securities Act and all applicable state
securities or blue sky laws), a certificate for the Warrant Shares issuable upon
such exercise, free of restrictive legends, unless a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective or the Warrant Shares are not
freely transferable without volume restrictions pursuant to Rule 144(b) under
the Securities Act. The Holder, or any person permissibly so designated by the
Holder to receive Warrant Shares, shall be deemed to have become the holder of
record of such Warrant Shares as of the Exercise Date.
 
2.   Reservation of Warrant Shares; Listing. The Company agrees that, prior to
the expiration of this Warrant, the Company shall at all times (a) have
authorized and in reserve, and shall keep available, solely for issuance and
delivery upon the exercise of this Warrant, one hundred (100%) percent of the
Common Stock issuable, from time to time, upon the exercise of this Warrant,
free and clear of all restrictions on sale or transfer, other than under Federal
or state securities laws, and free and clear of all preemptive rights and rights
of first refusal and (b) if the Company hereafter lists its Common Stock on any
national securities exchange, including NASDAQ, use its commercially reasonable
efforts to keep the Warrant Shares authorized for listing on such exchange upon
notice of issuance.  The Company covenants that all Warrant Shares so issuable
and deliverable shall, upon issuance and the payment of the applicable Per Share
Warrant Price in accordance with the terms hereof, be duly authorized, validly
issued, fully paid and nonassessable free from all taxes, liens and charges in
respect of the issue thereof. The Company further covenants that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates, to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant by the Holder. The Company will take all such action
as may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the OTC Bulletin Board, exchange, trading market or other
inter-dealer electronic quotation system upon which the Common Stock may be
listed.
 
 
2

--------------------------------------------------------------------------------

 
 
3.  Certain Adjustments.
 
(a) If the Company, at any time while this Warrant is outstanding: (i) pays a
stock dividend or otherwise make a distribution or distributions on the Common
Stock or any other equity or equity equivalent securities payable in Common
Stock (which, for avoidance of doubt, shall not include any Common Stock issued
by the Company upon exercise of this Warrant) (“Common Stock Equivalents”), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues securities in
connection with a reclassification of the Common Stock of the Company, then in
each case the Per Share Warrant Price shall be multiplied by a fraction the
numerator of which shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding immediately before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted. Any adjustment made pursuant to
this Section 3(a) shall become effective at the close of business on the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective at the close of business on the
effective date in the case of a subdivision, combination or re-classification.
 
(b) In case of any capital reorganization or reclassification, or any
consolidation or merger to which the Company is a party other than a merger or
consolidation in which the Company is the continuing corporation, or in the case
of any statutory exchange of securities with another corporation (including any
exchange effected in connection with a merger of a third corporation into the
Company but excluding any exchange of securities or merger with another
corporation in which the Company is a continuing corporation and that does not
result in any reclassification of or similar change in the Common Stock), the
Holder of this Warrant, upon the exercise hereof at any time thereafter shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consolidation, merger, sale or
other disposition, reclassification, change, conversion or reorganization, the
stock or other securities or property to which such holder would have been
entitled upon such consummation if such holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in
3(a) or 3(b); and in each such case, the terms of this Section 3 shall be
applicable to the shares of stock or other securities properly receivable upon
the exercise of this Warrant after such consolidation, merger, sale or other
disposition, reclassification, change, conversion or reorganization. The Company
shall require the issuer of any shares of stock or other securities or property
thereafter deliverable on the exercise of this Warrant to be responsible for all
of the agreements and obligations of the Company hereunder.  Notice of any such
reorganization, reclassification, consolidation, merger, statutory exchange,
sale or conveyance and of said provisions so proposed to be made, shall be
mailed to the Holders of the Warrants not less than ten (10) days prior to such
event.  A sale of all or substantially all of the assets of the Company for a
consideration consisting primarily of securities shall be deemed a consolidation
or merger for the foregoing purposes.
 
(c) No adjustment in the Per Share Warrant Price shall be required unless such
adjustment would require an increase or decrease of at least $0.01 per share of
Common Stock; provided, however, that any adjustments which by reason of this
Section 3(c) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment.
 
(d) Whenever the Per Share Warrant Price or the number of Warrant Shares is
adjusted as provided in this Section 3 and upon any modification of the rights
of a Holder of Warrants in accordance with this Section 3, the Company shall
promptly prepare a brief statement of the facts requiring such adjustment or
modification and the manner of computing the same and cause copies of such
certificate to be mailed to the Holders of the Warrants.
 
 
3

--------------------------------------------------------------------------------

 


 (e) If, as a result of an adjustment made pursuant to this Section 3, the
Holder of any Warrant thereafter surrendered for exercise shall become entitled
to receive shares of two or more classes of capital stock or Common Stock and
other capital stock of the Company, the Board of Directors (whose determination
shall be conclusive and shall be described in a written notice to the Holder of
any Warrant promptly after such adjustment) shall determine, in good faith, the
allocation of the adjusted Per Share Warrant Price between or among shares or
such classes of capital stock or Common Stock and other capital stock.
 
(f) In case any event shall occur as to which the other provisions of this
Section 3 are not strictly applicable but as to which the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles of the
adjustments set forth in this Section 3 then, in each such case, the Board of
Directors of the Company shall in good faith determine the adjustment, if any,
on a basis consistent with the essential intent and principles established
herein, necessary to preserve the purchase rights represented by the Warrants.
Upon such determination, the Company will promptly mail a copy thereof to the
Holder of this Warrant and shall make the adjustments described therein.
 
4. Fully Paid Stock; Taxes.  The Common Stock represented by each and every
certificate for Warrant Shares delivered on the exercise of this Warrant shall,
subject to compliance by the Holder with the terms hereof, at the time of such
delivery, be duly authorized, validly issued and outstanding, fully paid and
nonassessable, free from all taxes, liens and charges in respect of the issue
thereof and not subject to preemptive rights or rights of first refusal imposed
by any agreement to which the Company is a party, and the Company will take all
such actions as may be necessary to assure that the par value, if any, per share
of the Common Stock is at all times equal to or less than the then Per Share
Warrant Price.  The Company shall pay, when due and payable, any and all Federal
and state stamp, original issue or similar taxes which may be payable in respect
of the issue of any Warrant Share or any certificate thereof to the extent
required because of the issuance by the Company of such security.
 
5. Loss, etc., of Warrant.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant, and
of indemnity reasonably satisfactory to the Company, if lost, stolen or
destroyed, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver to the Holder a new Warrant of like date,
tenor and denomination.
 
6. Warrant Holder Not Stockholder.  This Warrant does not confer upon the Holder
any right to vote on or consent to or receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, nor any other rights or
liabilities as a stockholder, prior to the exercise hereof; this Warrant does,
however, require certain notices to Holders as set forth herein.
 
7. Communication.  All notices required or permitted to be given hereunder shall
be personally delivered, sent by courier service or mailed by certified or
registered mail, postage prepaid, to the respective parties at the following
addresses and shall be deemed given upon receipt:  if to Holder, at the address
last furnished to the Company in writing by the Holder; if to the Company to:
SentiSearch, Inc., 1217 South Flagler Drive, 3rd Floor, West Palm Beach, FL
33401.
 
8. Headings.  The headings of this Warrant have been inserted as a matter of
convenience and shall not affect the construction hereof.
 
9. Applicable Law.  This Warrant shall be deemed to have been made and delivered
in New York and shall be governed as to validity, interpretation, construction,
effect and in all other respects by the laws of New York.  Each of Holder and
the Company (1) agrees that any legal suit, action or proceeding arising out of
or relating to this Warrant, shall be instituted exclusively in New York, unless
such court shall have refused such jurisdiction, (2) waives any objection which
the Holder or the Company may have now or hereafter to the venue of any such
suit, action or proceeding, and (3) irrevocably consents to the jurisdiction of
the state and federal courts of New York located in the Borough of Manhattan,
New York.
 
 
4

--------------------------------------------------------------------------------

 


10.Amendment, Waiver, etc.  Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought; provided,
however, that any provision hereof may be amended, waived, discharged or
terminated upon the written consent of the Company and the Majority of the
Holders and such amendment, waiver, discharge or termination shall be effective
with respect to the Company and all Holders.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by the
undersigned duly authorized officer, this 19th day of April 2011.
 

 
SENTISEARCH, INC.
           
By:
/s/ Joseph K. Pagano
     
Name: Joseph K. Pagano
     
Title: CEO & Chairman
         

 
 
6

--------------------------------------------------------------------------------

 
 
FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to
purchase Common Stock under the foregoing Warrant)
 
To:  SENTISEARCH, INC.
 
The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of SentiSearch,
Inc. covered by the within Warrant.
 

Dated: _________________  Signature:___________________________      
Address  _____________________
 
 _____________________

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________
 
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise_______
 
Cashless Exercise_______
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________.
 
Y = [(A-B) (X)] / (A), where:
 
The number of shares of Common Stock to be issued to the Holder
__________________(“Y”).
 
The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ___________________________ (“X”).
 
The applicable VWAP: ______________ (“A”).
 
The Exercise Price of this Warrant, as adjusted:   _______________________
(“B”).
 
 
7

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
FOR VALUE RECEIVED _______________ (“Assignor”) hereby sells, assigns and
transfers unto ____________________ (“Transferee”) the foregoing Warrant and all
rights evidenced thereby, and does irrevocably constitute and appoint
_____________________, attorney, to transfer said Warrant on the books of
SentiSearch, Inc.  By acceptance of the foregoing Warrant, Transferee shall
become a Holder under said Warrant and subject to the rights, obligations and
representations of Holder set forth in said Warrant.
 
ASSIGNOR:
         
Dated:_______________________
Signature:____________________________
         
Address:_____________________________
             
TRANSFEREE:
         
Dated:_______________________
Signature:____________________________
         
Address:_____________________________
     



 
8

--------------------------------------------------------------------------------

 
 
PARTIAL ASSIGNMENT
 
FOR VALUE RECEIVED _______________ (“Assignor”) hereby assigns and transfers
unto ____________________ (“Transferee”) the right to purchase _______ shares of
Common Stock, par value $0.0001 per share, of SentiSearch, Inc. covered by the
foregoing Warrant, and a proportionate part of said Warrant and the rights
evidenced thereby, and does irrevocably constitute and appoint
____________________, attorney, to transfer such part of said Warrant on the
books of SentiSearch, Inc.  By acceptance of the proportionate part of foregoing
Warrant, Transferee shall become a Holder under said proportionate part of said
Warrant and subject to the rights, obligations and representations of Holder set
forth in said Warrant.
 
ASSIGNOR:
         
Dated:_______________________
Signature:____________________________
         
Address:_____________________________
             
TRANSFEREE:
         
Dated:_______________________
Signature:____________________________
         
Address:_____________________________
     

 
 
9

--------------------------------------------------------------------------------

 